Gray, J.
A deposition is not to be wholly rejected for the omission of the witness to answer a particular interrogatory fully, unless his answer is so imperfect or evasive as to induce the court to believe that he wilfully kept back material facts within his knowledge. Savage v. Birckhead, 20 Pick. 172. Tried by this test, the depositions objected to by the defendant were rightly admitted in evidence.
1. In the plaintiff’s deposition, the word “ agreement,” in the answer objected to, was manifestly intended to cover the three synonyms of “ agreement, warrant or promise,” in the interrogatory.
2. The defendant, by joining in one cross-interrogatory inquiries as to medicines and medical treatment, may well have induced Dr. Blanchard to believe that the object of the interrogatory was simply to obtain a statement of the general nature of the remedies which he recommended, and not an enumeration of the name and cost of each medicine prescribed.
3. The answer that the plaintiff was “ a well educated physician,” coupled with the statement that the witness had no means of knowing and could not say where he received a degree, left no room for inference that the witness had not answered, to the best of his knowledge, the inquiry whether the plaintiff was “ a regularly educated physician.”
4. The only other exception taken is to the exclusion of testimony to the amount of a bill rendered by the plaintiff. Bui, this was oral evidence of the contents of a single writing, foi the failure to produce which no reason had been shown. It was therefore properly excluded. Exceptions overruled.